     Case 2:13-cr-00759-DAK Document 62 Filed 03/17/21 PageID.541 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,
                                                         MEMORANDUM DECISION
           Plaintiff,                                        AND ORDER

    vs.                                                  Case No. 2:19-cr-000028-DAK
                                                         Case No. 2:13-cr-000759-DAK
    SHYLOH GORTAT,
                                                             Judge Dale A. Kimball
          Defendant.


                                          INTRODUCTION

          This matter is before the court on Defendant’s Motion for Reconsideration. (ECF No.

52.) 1 The court has considered carefully the memoranda and other materials submitted by the

Defendant, as well as the law and facts relating to his motion. Now being fully advised, the court

issues the following Memorandum Decision and Order.

                                          BACKGROUND

          On October 8, 2020, Defendant’s counsel filed a Renewed Motion for Compassionate

Release. (ECF No. 42.) In this motion, Defendant’s counsel made sure that he only argued the

facts and law relevant to the motion and accommodated Defendant’s request to include

Defendant’s 100-page pro se motion. (ECF No. 41, 41-1.) On October 27, 2020, Plaintiff filed its

Opposition to Defendant’s Renewed Motion for Compassionate Release. (ECF No. 44.) The next

day, Defendant filed correspondence with the court and the United States Probation Office filed



1
  Defendant is serving two concurrent sentences and filed identical Motions for Reconsideration
in both cases. Since Defendant’s motions are identical, the court will address them together and
work from the docket under Case No. 2:19-cr-000028. The corresponding motion is Case No.
2:19-cr-00759, ECF No. 61.
  Case 2:13-cr-00759-DAK Document 62 Filed 03/17/21 PageID.542 Page 2 of 4




its presentence investigation report. (ECF No. 45, 46.) The court considered all of these

submissions—including the pro se motion and correspondence letter—before it denied

Defendant’s Renewed Motion for Compassionate Release. (ECF No. 48.) Following the court’s

Memorandum Decision and Order, Defendant filed a motion for reconsideration (including

attachments) and correspondence with the court. (ECF No. 49, 51, 52.)

                                            DISCUSSION

       Since Defendant captioned his motion a “Motion for Reconsideration,” which is not

specifically provided for in the Federal Rules of Civil Procedure, the court will construe this

motion as a Rule 59 Motion to Alter or Amend a Judgement. Under Rule 59(e) a party may

move within 28 days of the entry of judgment to alter or amend the judgment. A Rule 59

“motion to alter or amend the judgment should be granted only to correct manifest errors of law

or to present newly discovered evidence.” Phelps v. Hamilton, 122 F.3d 1309, 1324 (10th Cir.

1997) (citations omitted). A motion for reconsideration is an

       inappropriate vehicle to reargue an issue previously addressed by the court when
       the motion merely advances new arguments, or supporting facts which were
       available at the time of the original motion. Absent extraordinary circumstances, .
       . . the basis for the second motion must not have been available at the time the first
       motion was filed.

Servants of the Paracletes v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). “It is not appropriate

to revisit issues already addressed or advance arguments that could have been raised in prior

briefing.” Id. at 1012. A Rule 59(e) motion must be made upon grounds other than a mere

disagreement with the court’s decision and must do more than rehash a party’s former arguments

that were rejected by the court.

       Here, Defendant requests that the court reconsider its decision because: (1) “his attorney

of record, Mr. Nathan Phelps deliberately and intentionally failed to fulfill his obligation to



                                                  2
    Case 2:13-cr-00759-DAK Document 62 Filed 03/17/21 PageID.543 Page 3 of 4




represent the defendant” (ECF No. 52, at 1); and (2) because “the court apparently turned a blind

eye to the majority of what [Defendant] said in [his pro se motion].” (ECF No. 51, at 1.) 2 The

court will address why Defendant’s arguments are insufficient to satisfy Rule 59’s requirements.

        First, Defendant’s argument that his counsel was inadequate is unavailing because this is

not a correct basis upon which the court could grant a motion to reconsider. Even were this a

relevant argument, the court disagrees with Defendant that his attorney “deliberately and

intentionally” failed to fulfill his obligations as an attorney. Mr. Phelps aptly argued Defendant’s

Renewed Motion for Compassionate release. As a lawyer should, Mr. Phelps made only relevant

legal and factual arguments. Mr. Phelps was also accommodating to Defendant’s request that the

pro se motion be included as an exhibit. As for Mr. Phelps’ not filing a reply, the court would

encourage Mr. Phelps to do so in the future. In this instance, however, it would have made any

difference given Defendant’s criminal history, his relatively low risk of becoming reinfected

with COVID-19, and the progress that has been made in treating COVID-19. Simply put,

Defendant is not a good candidate for a Motion for Compassionate Release.

        Second, Defendant’s complaint that the court did not consider all of his prior arguments

is unpersuasive. See Servants of the Paracletes, 204 F.3d at 1012 (Under Rule 59(e), “[i]t is not

appropriate to revisit issues already addressed or advance arguments that could have been raised

in prior briefing”). This is an insufficient argument in the Motion to Reconsider context because

this argument is necessarily a concession that Defendant’s Motion to Reconsider contains no




2
  Defendant also requests that the court conduct a review to: verify that Mr. Phelps filed
Defendant’s pro se motion, determine why Mr. Phelps did not file a reply, and ascertain why Mr.
Phelps did not notify the Defendant that Judge Benson had passed. The court is under no
obligation to fulfill these requests. Similarly, Mr. Phelps is under no obligation to do everything
Defendant requests of him or to inform Defendant of Judge Benson’s passing. Lastly, these
requests are irrelevant to Defendant’s Motion for Reconsideration.
                                                 3
  Case 2:13-cr-00759-DAK Document 62 Filed 03/17/21 PageID.544 Page 4 of 4




new facts or arguments. Nevertheless, the court wishes to be clear that it did read Defendant’s

filings——including the filed correspondence and exhibits. The court is aware of Defendant’s

complaints that the prison system is not doing what Defendant believes it should do. Regardless

of the merits of Defendant’s arguments about how the prison system deals with addiction and

those with mental health conditions, these arguments are simply irrelevant in the Motion for

Compassionate Release context—which is why the court did not address them in its

Memorandum Decision and Order. Since these arguments are irrelevant to the underlying

Motion for Compassionate release, they are similarly irrelevant to Defendant’s Motion for

Reconsideration.

                                          CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Reconsideration (ECF No. 52) is

DENIED (United States v. Gortat, 2:13-cr-759-DAK, ECF No. 54 (D. Utah Oct. 8, 2020)).


       DATED this 17th day of March, 2021.

                                             BY THE COURT:



                                             DALE A. KIMBALL
                                             United States District Judge




                                                4
